Citation Nr: 1746535	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-43 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987, January 1991 to June 1991, October 2001 to September 2002, and February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).

The matter was previously before the Board in April 2014, when it was remanded for further development.  The Board again remanded the matter for further development in September 2016.  It has now been returned to the Board for further appellate review.  

The issues of entitlement to service connection for a left and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Tinnitus had its onset in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.303, 3.307 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for tinnitus.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be presumed, for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. §3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  In the presence of acoustic trauma, tinnitus is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).

The Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran served on active duty from November 1983 to November 1987, January 1991 to June 1991, October 2001 to September 2002, and February 2003 to February 2004.  His hearing was monitored due to noise exposure but tinnitus was not reported or diagnosed.  In September 2003, the Veteran specifically denied "Ringing in ears."  However, there is no specific denial of ear ringing between September 2003 and February 2004.

In May 2008, the Veteran filed a service connection claim for tinnitus secondary to acoustic trauma which implies that he manifested tinnitus at that time.  However, on VA examination in December 2008, the Veteran specifically denied tinnitus.  Yet, in May 2009, he submitted a notice of disagreement with respect to a denial of service connection for tinnitus.  In October 2010, the Veteran reported experiencing high pitched ear ringing several times per day, and indicated his past belief that ear ringing was normal and was not a problem.

As a result, the Veteran was afforded additional VA examination in June 2014 at which time the Veteran described the onset of bilateral tinnitus symptoms in "2003-04."  The VA examiner could not resolve the issue of whether the Veteran's tinnitus was related to service without resort to mere speculation noting that there was no objective method to confirm the presence or absence of tinnitus.  Additionally, the examiner noted that the Veteran's hearing was normal with no significant threshold shifts noted from prior to his period of active duty through the examination date.

Following a September 2016 Board remand, a VA examiner reviewed the Veteran's claims file in March 2017.  The March 2017 examiner opined it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner stated in part that there were no objective factors for which the etiology of tinnitus could be attributed; the Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition; and the Veteran denied the presence of tinnitus at the time of the 2008 VA examination.  The examiner also stated that tinnitus as a result of noise exposure is not known to occur retroactively.

Here, the Board has been presented with conflicting Veteran statements in the record as to whether he has had tinnitus since his last period of service.  At the time of the May 2008 claim, he reported tinnitus but later denied tinnitus during a December 2008 examination.  He then reported the onset of tinnitus in "2003-04."  The record includes a direct statement from the Veteran denying tinnitus as late as September 2003, but there is no direct evidence as to whether he may or may not have had the onset of tinnitus between the remaining period of service from September 2003 to February 2004.

As discussed above, the vast majority of diagnosable tinnitus cases is based solely on the patient's perception of ear ringing, buzzing or clicking sounds.  The record is not clear why the Veteran reported tinnitus in May 2008 but denied it to an examiner in December 2008 - the potential reasons could be misunderstanding that tinnitus was a medical term for ear ringing, that the Veteran did not manifest ear ringing at the time of examination or that the Veteran is not being truthful.  The Board finds no direct evidence that the Veteran has provided untrue testimony.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has manifested tinnitus since his separation from service in 2004.  As tinnitus in the presence of acoustic trauma is deemed a chronic disease under 38 C.F.R. § 3.303(b), his testimony alone satisfies the service connection criteria and medical opinion as to etiology is not necessary.  Walker, 708 F.3d 1331 (Fed. Cir. 2013); Fountain, 27 Vet. App. at 271-72.  Accordingly, resolving reasonable doubt in his favor, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

A June 2016 VA examiner diagnosed the Veteran with osteoarthritis which was attributed to the aging process and unrelated to the Veteran's in-service treatment of the right and left knee.  This examiner did not provide any comment as to whether the Veteran manifested a separate disorder of chondromalacia as diagnosed by a private examiner in December 2010 and, if so, whether such disorder had its onset in-service or is otherwise related to service.  As such, this examination report is inadequate for rating purposes.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since June 2014.

2.  Thereafter, afford the Veteran VA examination by an orthopedic specialist addressing the etiology of the Veteran's left knee disorder(s) and right knee disorder(s).  The entire claims folder contents must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any left and right knee symptoms.

Based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following:

a) The examiner should identify all disorders of the left and right knees, to include the diagnosed osteoarthritis and chondromalacia after service.  The examiner should accept the December 2010 private examiner diagnosis of chondromalacia as a current disability even if currently asymptomatic unless the examiner can determine that chondromalacia was a misdiagnosis.

b) For each disorder present, provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that such left knee and right knee disabilities originated during active duty service or are otherwise etiologically related to his active duty service?

The examiner must consider the medical and lay evidence of record, including the service treatment records, private treatment records from Dr. D.G., and the Veteran's lay statements, in particular, his statements regarding suffering knee injuries during service and continued pain since service.  The Veteran has also indicated that during service he was given Motrin for treatment and since service he continued to take Motrin and other medications for his knee pain.  

The examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's belief that he manifested a chronic left and/or right knee disorder since service, including whether any currently diagnosed disorder was manifested by his symptoms of pain since service and his treatment for right knee strain in January 1984, left collateral ligament strain in January 1986, and right knee patellofemoral pain syndrome in February 1993.

A rationale should be provided for all opinions given, and the factors and evidence upon which the medical opinion is based should be set forth in a typewritten report.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  

If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


